Citation Nr: 9910123	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a right elbow fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 10 percent rating for the 
service-connected otitis media.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to May 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In August 1997, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected right elbow disability is 
shown to be manifested by no more than slightly limited 
motion with pain and weakness.  

3.  The veteran's service-connected otitis media is shown to 
be manifested by chronic infection and discharge.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a right elbow fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, 4.71a including Diagnostic Codes 
5206, 5207, 5208, 5212, 5213 (1998).  

2.  The criteria for a 10 percent rating for the service-
connected otitis media have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.87a including Diagnostic Code 6200 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
fracture of the right elbow and otitis media.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue, except as discussed below.


I.  Elbow disability

Facts

The service medical records show that, in January 1972, the 
veteran fell and injured his right elbow, his major 
extremity.  He was found to have a small fracture of the 
radial head.  Following conservative management, he regained 
supination and pronation, but flexion and extension were 
restricted.  In May 1972, he was hospitalized to undergo 
surgery.  While under general anesthesia, the elbow was 
manipulated, and it was possible to fully extend and flex the 
elbow.  Therefore, no surgery was performed.  

A VA examination was conducted in August 1992.  The veteran 
complained of some pain in the elbow when lifting or during 
prolonged use of the right arm, such as when driving.  The 
examination revealed no swelling of the elbow, but there was 
slight tenderness to pressure over the inner aspects.  There 
was no limitation of motion.  An x-ray study revealed no 
significant pathology.  

In August 1992, the RO granted service connection for post-
operative right elbow fracture and assigned a 10 percent 
disability evaluation.  

In May 1994, the veteran filed this claim for an increased 
rating for his right elbow disability.  He maintained that 
the condition had worsened.  

A VA outpatient report dated in July 1995 shows that the 
veteran was seen complaining that his right elbow was getting 
worse.  He complained that, for the previous twelve months, 
the right forearm was weak and numb.  Examination of the 
extremities was negative.  The diagnosis was that of 
degenerative joint disease of the right elbow, and ibuprofen 
was prescribed.

In November 1996, a VA examination was conducted.  The 
veteran stated that, since the injury in service, he had 
noticed that his arm angulated slightly outward.  He 
complained that his elbow ached in cold weather and that he 
occasionally had some pain on full motion, stretching or 
rotating.  He noted, however, that he had been able to do 
heavy physical work.  Examination revealed no atrophy or 
weakness.  When fully extending the forearm, the veteran had 
a slight outward lateral angulation of the right arm below 
the elbow.  He could, however, extend the arm to 0 degrees.  
Flexion of the elbow was to 140 degrees.  At the extreme of 
extension, there was some discomfort immediately behind and 
medial to the elbow.  The same area was also slightly tender 
to palpation.  There was no crepitation, and the veteran 
could supinate and rotate the forearm.  On extreme 
supination, however, the veteran had some discomfort behind 
the elbow.  The veteran had a strong grasp, and his reflexes 
were 2-plus and equal.  An x-ray study showed narrowing of 
the elbow joint space involving all compartments.  There were 
osteophytes but no effusion.  The diagnosis was that of old, 
healed fracture of the right elbow with tendinitis over the 
medial epicondyle and degenerative changes on x-ray.  

In February 1998, another VA examination was conducted.  The 
examiner reviewed the veteran's medical history regarding his 
right elbow fracture.  The veteran stated that his right arm 
hurt him all of the time, especially after long drives such 
as the drive he had to report for the examination.  The 
examiner noted that the veteran was being examined at maximum 
disability.  The veteran indicated that he was able to do his 
occupation and daily activities.  The examination revealed no 
obvious swelling or deformity.  Range of motion was from 0 to 
140 degrees.  Measurements were all active and passive.  He 
had pronation from 0 to 180 degrees, and supination from 0 to 
75 degrees.  There was tenderness in the lateral elbow and 
objective evidence of pain on motion.  Strength was 4/5 in 
the right and 5/5 in the left.  X-ray studies showed joint 
space narrowing with degenerative osteophytosis, as well as 
deformity of the radial head.  The findings were consistent 
with accelerated degenerative change secondary to prior 
trauma.  The diagnosis was that of post status fracture of 
the right elbow with degenerative joint disease, chronic 
tendinitis and limited motion.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis should be rated as degenerative 
arthritis.  Diagnostic Code 5003 establishes, essentially, 
three methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991), Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).

Arthritis of the elbow is evaluated for VA compensation 
purposes pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Codes 5010, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212 
and 5213.  The veteran is in receipt of a 10 percent 
disability rating pursuant Diagnostic Code 5212, for 
impairment of the radius.  As there is no evidence of 
ankylosis of the elbow, flail joint or impairment of the 
ulna, Diagnostic Codes 5205, 5209, 5210 and 5211 are not 
applicable.

The standard ranges of motion of the forearm (elbow) are 0 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5206 provides a 10 percent evaluation where 
flexion of the forearm is limited to 100 degrees.  A rating 
greater than 10 percent is available where flexion of the 
forearm is limited to 90 degrees (20 percent), to 70 degrees 
(30 percent), to 55 degrees (40 percent) or to 45 degrees (50 
percent).  Diagnostic Code 5207 provides a 10 percent 
evaluation where extension of the forearm is limited to 45 to 
60 degrees.  A rating greater than 10 percent is available 
where extension of the forearm is limited to 75 degrees (20 
percent), to 90 degrees (30 percent), to 100 degrees (40 
percent) or to 110 degrees (50 percent).  Where flexion of 
the forearm is limited to 100 degrees and extension is 
limited to 45 degrees, a 20 percent disability evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Diagnostic Code 5212 provides a 10 percent evaluation for 
malunion of the radius with bad alignment.  A 20 percent 
rating requires nonunion in the upper half, and a  30 percent 
rating requires nonunion in the lower half with false 
movement but no loss of bone substance.  A 40 percent rating 
requires nonunion in the lower half with false movement and 
loss of bone substance.

Limitation of supination to 30 degrees or less warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  
Limitation of pronation of the forearm warrants a 20 percent 
rating if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  Motion lost 
beyond the middle of arc warrants a 30 percent evaluation.  
Id.  

Regarding Diagnostic Code 5213, the Board notes that there is 
no evidence of a compensable loss of supination or pronation.  
Similarly, the veteran's disability picture does not meet the 
criteria for a rating pursuant to Diagnostic Code 5208.  
There is no evidence that flexion is limited to 100 degrees 
and extension to 45 degrees.  Thus, a higher rating is not 
warranted under these codes.

The RO has rated the veteran's right elbow disability as 
10 percent disabling pursuant to Diagnostic Code 5212.  The 
Board notes that there is no evidence of nonunion of the 
radius as required for a 20 percent evaluation.  Indeed, 
there is no evidence of malunion or bad alignment of the 
radius as required for a 10 percent evaluation.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the veteran's right elbow disability is 
more appropriately rated pursuant to Diagnostic Code 5010 
which addresses traumatic arthritis.  In this regard, the 
Board finds that there is only slight limitation of motion 
due to the veteran's right elbow injury in service.  As 
noted, standard ranges of motion of the elbow are 0 degrees 
extension, 145 degrees flexion.  38 C.F.R. § 4.71, Plate I.  
Both VA examinations revealed extension to 0 degrees and 
flexion to 140 degrees.  

There is no medical evidence of fatigability or 
incoordination of the right elbow and evidence of only very 
slight weakness.  The February 1998 examiner noted 4/5 
strength on the right as opposed to 5/5 on the left.  The 
November 1996 VA examiner, however, noted that there was no 
loss of strength.  Although, based strictly on the degrees of 
excursion, the veteran's disability picture does not meet the 
criteria for a 10 percent evaluation under Diagnostic Codes 
5206 and 5207-i.e., extension limited to 45 degrees and 
flexion limited to 100 degrees, there is objective evidence 
of pain in the right elbow, both on motion and to palpation.  
Given the objective evidence of pain and slight weakness, the 
Board finds that the evidence supports a 10 percent 
evaluation.  See DeLuca v Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

The Board, however, finds that an evaluation in excess of 10 
percent is not warranted.  The evidence shows very little 
limitation of right elbow motion with regard to the degrees 
of excursion or functional impairment due to the pain.  
Indeed, the veteran by his own reported history conceded that 
he was able to do his occupation and daily activities, 
including heavy physical work, without difficulty.  Thus, the 
evidence does not support a finding akin to flexion limited 
to 90 degrees and extension limited to 75 degrees, i.e., the 
criteria for the next higher evaluation have not been met.  

The Board, therefore, finds that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for residuals of a right elbow 
fracture.


II.  Otitis media

Facts

The service medical records show that the veteran was treated 
on several occasions for otitis media.  

A VA examination was conducted in July 1992.  It was noted 
that the veteran had had chronic draining of the left ear 
with granulation tissue since 1981.  The examination showed a 
moderate amount of cerumen impaction which was removed.  
Suction of the remaining cheesy exudate revealed granulation 
tissue present in both areas superior to the tympanic 
membrane.  An x-ray study of the mastoids showed evidence of 
loss of pneumatization of the left mastoids with some 
sclerotic changes compatible with chronic inflammatory 
process.  The diagnosis was that of chronic suppurative 
otitis media, rule out mastoiditis.

In August 1992, the RO granted service connection for otitis 
media and assigned a 10 percent disability rating.  

Throughout the remainder of 1992 and all of 1993, the veteran 
was treated for suppurative otitis media, otitis externa and 
other ear disability.  In January 1994, the veteran had a 
tube placed in his left ear.  

In March 1994, the veteran filed a claim for an increased 
rating for his service-connected left ear condition, alleging 
that it had worsened.  

A VA examination was conducted in September 1994.  It was 
noted that the veteran had a history of multiple ear 
infections, left more than the right.  It was reported that, 
although he had had a tube placed in the left ear about a 
year earlier, he continued to have earaches.  He was taking 
antibiotics at the time of the examination.  It was noted 
that the veteran's hearing was within normal limits as were 
his right and left tympanic membranes.  The extruded titanium 
tube was noted in the left ear.  The diagnosis was that of 
history of otitis media.

Based on this evidence, the RO reduced the disability rating 
for the otitis media from 10 percent to noncompensably 
disabling.  

Beginning in July 1996, the veteran received considerable 
treatment for his ear problems.  Indeed, through the end of 
1996 and all of 1997, the veteran was seen on a fairly 
regular basis at Womack Army Medical Center for ear 
infections.  Suppurative discharges were evident.  The most 
recent medical evidence obtained was an October 1997 medical 
report showing a white/yellow exudate draining from the left 
ear.  


Analysis

As noted hereinabove, disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R. Part 4.  The Board attempts 
to determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's otitis media is rated pursuant to the 
provisions of 38 C.F.R. § 4.87a including Diagnostic Code 
6200.  That code provides a 10 percent rating for chronic, 
suppurative otitis media during the continuance of the 
suppurative process.  

Here, the evidence clearly establishes that the veteran has 
had a fairly constant suppurative process in the left ear.  
He has received regular medical attention for the otitis 
media.  Although, at the September 1994 VA examination, the 
veteran's tympanic membranes were within normal limits, the 
treatment records show a regularly recurring suppurative 
process.  The Board finds that the disability picture 
presented by all of the evidence more nearly approximates the 
criteria for a 10 percent rating.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right elbow fracture is 
denied.  

Restoration of a 10 percent evaluation for the service-
connected otitis media is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

